                Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 1 of 40



 1   DAVID M. JOLLEY (SBN 191164)
     Email: djolley@donahue.com
 2   DONAHUE FITZGERALD LLP
 3   1999 Harrison Street, 26th Floor
     Oakland, California 94612-3520
 4   Telephone: (510) 451-3300
     Facsimile: (510) 451-1527
 5
     Attorneys for Defendant
 6   TOOTSIE ROLL INDUSTRIES, INC.
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                        OAKLAND DIVISION
11

12
     MAXINE BEASLEY, on behalf of herself and all      Civil Case No.:
13   others similarly situated,
14                                                     DECLARATION OF DAVID M. JOLLEY
           Plaintiff,
                                                       IN SUPPORT OF DEFENDANT TOOTSIE
15                                                     ROLL INDUSTRIES, LLC’S NOTICE OF
           v.
16                                                     REMOVAL
     TOOTSIE ROLL INDUSTRIES, INC.,                    Complaint filed: January 25, 2021
17
                                                       Complaint Served: February 2, 2021
18         Defendant.

19

20

21

22

23

24

25

26
27

28


                    DECLARATION OF DAVID M. JOLLEY IN SUPPORT OF NOTICE OF REMOVAL
                Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 2 of 40



 1                  I, David M. Jolley, declare and state as follows:
 2
                    1. I am a partner in the law firm of Donahue Fitzgerald LLP. I am one of the attorneys
 3
     representing defendant Tootsie Roll Industries, Inc. (“Tootsie Roll”) in the above-captioned suit. I have
 4
     personal knowledge of the matters stated herein and, if called upon, could competently testify thereto.
 5
                    2. On January 25, 2021, plaintiff Maxine Beasley filed this action in the Superior Court
 6
     of the State of California, County of Alameda. A true and correct copy of the Complaint is attached
 7
     hereto as Exhibit A.
 8
                    3. Plaintiff’s counsel served Tootsie Roll with the Summons and Complaint on February
 9
     2, 2021.
10
                    4. In addition to the Summons and Complaint, the following additional documents have
11
     been entered on the docket in this case in the California Superior Court for the County of Alameda: a
12
     Civil Case Cover Sheet; an Order Setting Case Management Conference; a Proof of Service on
13
     Complaint as to Tootsie Roll Industries, Inc., and a Proof of Service by Email.
14
                    5. A true and correct copy of the Summons served on Tootsie Roll is attached to the
15
     Jolley Declaration as Exhibit B.
16
                    6. A true and correct copy of the Civil Case Cover Sheet is attached to the Jolley
17
     Declaration as Exhibit C.
18
                    7. A true and correct copy of the Order Setting Case Management Conference is
19
     attached to the Jolley Declaration as Exhibit D.
20
                    8. A true and correct copy of the Proof of Service on Complaint as to Tootsie Roll
21
     Industries, Inc. is attached to the Jolley Declaration as Exhibit E.
22
                    9. A true and correct copy of the Proof of Service by Email is attached to the Jolley
23
     Declaration as Exhibit F.
24

25

26
27

28

                                                          1
                    DECLARATION OF DAVID M. JOLLEY IN SUPPORT OF NOTICE OF REMOVAL
              Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 3 of 40



 1                  I declare under penalty of perjury under the laws of the State of California that the
 2   foregoing is true and correct.
 3

 4                  Executed on February 23, 2021, in El Sobrante, California.
 5

 6
                                                        By: /s/David M. Jolley__________________
 7                                                             David M. Jolley
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                          2
                    DECLARATION OF DAVID M. JOLLEY IN SUPPORT OF NOTICE OF REMOVAL
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 4 of 40




                   EXHIBIT A
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 5 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 6 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 7 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 8 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 9 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 10 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 11 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 12 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 13 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 14 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 15 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 16 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 17 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 18 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 19 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 20 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 21 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 22 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 23 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 24 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 25 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 26 of 40




                    EXHIBIT B
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 27 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 28 of 40




                   EXHIBIT C
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 29 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 30 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 31 of 40




                   EXHIBIT D
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 32 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 33 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 34 of 40




                    EXHIBIT E
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 35 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 36 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 37 of 40




                    EXHIBIT F
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 38 of 40
Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 39 of 40
      Case 4:21-cv-01297-DMR Document 4 Filed 02/23/21 Page 40 of 40



 1                                       PROOF OF SERVICE

 2          I declare that I am employed in the County of Oakland, State of California. I am over the
     age of eighteen years at the time of service and not a party to the within cause. My employment
 3   address is 1999 Harrison Street, 25th Floor, Oakland, CA 94612.
 4          On February 23, 2021, I served copies of the attached document(s) entitled:
 5                 DECLARATION OF DAVID M. JOLLEY IN SUPPORT OF
                   DEFENDANT TOOTSIE ROLL INDUSTRIES, LLC’S
 6                 NOTICE OF REMOVAL
 7   on the interested parties in this action, by placing a true and correct copy thereof enclosed in a
     sealed envelope, addressed as follows:
 8
            Gregory S. Weston
 9          The Weston Firm
            greg@westonfirm.com
10

11                  E-MAIL OR ELECTRONIC TRANSMISSION. Based on a Court Order or an
           x        agreement of the parties to accept service by e-mail or electronic transmission, I
                    caused the document(s) to be sent to the persons at the e-mail addresses listed
12
                    above. I did not receive, within a reasonable time after the transmission, any
13                  electronic message or other indication that the transmission was unsuccessful.

14                  STATE. I declare under penalty of perjury under the laws of the State of
           x        California that the above is true and correct.
15

16          Executed on February 23, 2021, at Oakland, California.

17

18
                                                                 Candice C. Garretson
19

20

21

22

23

24

25

26
27

28

                                             PROOF OF SERVICE                              CASE NO. C16-02440
